DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered.
Response to Arguments
Applicant's arguments filed February 10, 2021 have been fully considered but they are not persuasive. 
Applicant’s argument that Puura discloses providing fan drilling for blast holes and there is no disclosure or suggestion of marking a new bolt location as set forth in claim 27 is noted but is not considered persuasive because “marking a new bolt location” is not required by the claimed invention.  Examiner notes that providing fan drilling for blast holes is only one of the uses of Puura.  In addition, Puura also explicitly discloses bolting units (e.g. paragraph 0087) for installing new bolts.  Examiner also notes that the claimed invention only recites that the controller is “configured to” analyze data to determine locations of bolts and determine a new bolt location.  Thus, the prior art must be “configured to” perform these steps but is not required to explicitly disclose each of these steps.  Puura discloses that the controller gives accurate position information for rock bolts (e.g. paragraph 0045), produces position data (e.g. paragraph 0091), executes search and position determination procedures (e.g. paragraph 0092), and detects position of a monitored object (e.g. paragraph 0102).  Puura does not limit .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 22, 2021 was filed after the mailing date of the final Office Action on December 23, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 27 is objected to because of the following informalities:  “and” should be added to the end of line 5.  Appropriate correction is required.
Claim 31 is objected to because of the following informalities: an amendment was made to the claim however the claim modifier states “Previously Presented”.  Any claim that is amended must include the accurate modifier “Currently Amended”.  Appropriate correction is required.
Claim 55 is objected to because of the following informalities:  “and” should be deleted from the end of line 8.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 31 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 31, the wording of “wherein determining a physical distance between the first bolt and the second bolt includes using stereo vision” in lines 1-2 is confusing.  Determining a physical distance between the first bolt and the second bolt was not previously recited.  This method step is not currently positively claimed.  As written, any element capable of using stereo vision to determine a physical distance between the first bolt and the second bolt would satisfy this limitation even if the element is part of an entirely different machine.  It is unclear whether Applicant intends to positively recite this method step in an apparatus claim, or to provide an additional method step that the controller is configured to perform.  For purposes of examination, the examiner interprets “wherein determining a physical distance between the first bolt and the second bolt includes using stereo vision” to mean “wherein the controller is further configured to determine a physical distance between the first bolt and the second bolt using stereo vision”.
Claim 36 recites the limitation “the second pixel distance” in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 28, 30-32, 34, 36, 39 and 40 (as best understood) are rejected under 35 U.S.C. 103 as being unpatentable over Puura et al (US 2016/0333690) alone.
Regarding claim 27, Puura discloses an industrial machine (e.g. 1) comprising: a bolter supported by a chassis (e.g. rock bolting unit supported by chassis 2, Fig. 1, paragraphs 0086 and 0087); a first sensor configured to acquire first data relating to a mine surface (e.g. S, paragraph 0088 wherein S is a camera), wherein the first sensor is a camera (e.g. paragraph 0088) and the first data is an image of the mine surface (e.g. paragraphs 0058 and/or 0063); a second sensor configured to acquire second data relating to the mine surface (e.g. paragraphs 0058 and/or 0063, wherein the plural cameras are considered plural sensors); a controller connected to the first sensor and to the second sensor (e.g. 14a and CU, Fig. 1, paragraphs 0045, 0091 and 0092), the controller configured to: analyze the first data and the second date to determine locations of a first bolt and a second bolt on the mine surface (e.g. paragraphs 0045, 0091, 0092 and 0102 wherein a bolt is considered a monitored object MO).  Puura further discloses that the controller is configured to compare information to a bolt plan (e.g. paragraphs 0091, 0092, 0102 and 0103) but does not explicitly disclose that the controller is configured to determine a new bolt location on the mine surface for a third bolt based on the location of the first bolt, the location of the second bolt, the first data, and the second data.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the controller to determine a new bolt location for a third bolt based on the scanned information because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, and such a modification would provide the expected benefit of allowing the bolts to be accurately installed without the requirement for users in the tunnel area, thus improving safety for users.
Regarding claim 28, Puura further discloses that the first sensor is located at a predetermined distance from the second sensor (e.g. Fig. 1, paragraphs 0058 and/or 0063, wherein the sensors are 
Regarding claim 30, Puura further discloses that the second sensor is a second camera, the second data is a second image of the mine surface, and the second image includes the first bolt and the second bolt (e.g. paragraphs 0058 and/or 0063).
Regarding claim 31, Puura further discloses that determining a physical distance between the first bolt and the second bolt includes using stereo vision (e.g. paragraphs 0058 and/or 0063, wherein stereo vision systems are configured to determine locations of objects and thus configured to identify the distance between those objects).
Regarding claim 32, Puura further discloses that the second data is a distance from the second sensor to the mine surface (e.g. paragraph 0061, wherein the distance must be obtained to provide the 3D scanning data).
Regarding claim 34, Puura further discloses that the controller is configured to control movement of the machine (e.g. paragraph 0091) but Puura does not explicitly disclose that the controller is configured to control the bolter to install the third bolt at the new bolt location.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the controller to control the bolter to install additional bolts based on the scanned information because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, and such a modification would provide the expected benefit of allowing the bolts to be 
Regarding claim 36, Puura further discloses that the mine surface is a roof of a mine (e.g. 11, Fig. 2), the mine further includes a sidewall (e.g. 10, Fig. 2), and the image further includes at least a portion of the sidewall (e.g. Fig. 2), and wherein the controller is further configured to: analyze the first data to identify the presence of the sidewall of the mine in the image (e.g. paragraph 0088); determine a pixel distance between the first bolt and the sidewall in the image (e.g. paragraphs 0058 and/or 0063 wherein the control unit is configured to process data from the image received and wherein stereo vision systems are configured to determine locations of objects based on images from the cameras and thus configured to determine the pixel distance between those objects); and identify a physical distance between the first bolt and the sidewall based on the pixel distance and the second data (e.g. paragraphs 0058 and/or 0063 wherein stereo vision systems are configured to determine locations of objects based on images from the cameras and thus configured to identify the distance between those objects based on the images).
Regarding claim 39, Puura further discloses that the controller is configured to compare information to a bolt plan (e.g. paragraphs 0091, 0092, 0102 and 0103) and control movement of the machine (e.g. paragraph 0091) but Puura does not explicitly disclose that the controller is configured to control the bolter to install the third bolt based on the bolt plan.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the controller to control the bolter to install additional bolts based on the bolt plan because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, and such a modification would provide the expected benefit of allowing the bolts to be automatically and accurately installed without 
Regarding claim 40, Puura further discloses a user-interface for providing feedback to a user (e.g. paragraphs 0026 and 0108), but Puura does not explicitly disclose that the controller is further configured to provide feedback to a user, via the user-interface, based on the new bolt location to enable installation of the third bolt at the new bolt location.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the controller to provide feedback to a user to enable installation of the third bolt because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, and such a modification would provide the expected benefit of allowing the bolts to be accurately installed without the requirement for users in the tunnel area, thus improving safety for users.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Puura et al (US 2016/0333690) as applied to claim 27 above, and further in view of Hakkinen (US 2003/0052529).
Regarding claim 35, Puura discloses the invention substantially as applied above and further discloses that the second sensor is configured to measure distance and the second data is a distance measurement (e.g. LiDAR laser measuring device, paragraph 0060), but Puura does not explicitly disclose that the second sensor is an ultrasonic transducer.  Hakkinen teaches an industrial machine (e.g. 3) comprising: a chassis (e.g. Fig. 4); a first sensor configured to acquire first data relating to a mine surface (e.g. 10), wherein the first sensor is a camera (e.g. paragraph 0023) and the first data is an image of the mine surface (e.g. paragraph 0023); a second sensor configured to acquire second data relating to the mine surface (e.g. 12); and a controller connected to the first sensor and to the second sensor (e.g. computer in control room, paragraph 0023), the controller configured to: analyze the first data and the second data (e.g. paragraph 0023), wherein the second sensor is configured to measure distance and .
Claims 55-60 are rejected under 35 U.S.C. 103 as being unpatentable over Puura et al (US 2016/0333690) in view of Hakkinen (US 2003/0052529).
Regarding claim 55, Puura discloses an industrial machine (e.g. 1) comprising: a sensor configured to acquire first data relating to a mine surface of a mine (e.g. S, paragraph 0088 wherein S is a camera), wherein the sensor is a camera (e.g. paragraph 0088) and the first data is an image of the mine surface (e.g. paragraphs 0058 and/or 0063); a second sensor for determining second data (e.g. LiDAR, paragraph 0060); and a controller connected to the sensor and to the second sensor (e.g. 14a and CU, Fig. 1, paragraphs 0045, 0091 and 0092), the controller configured to: analyze the first data to identify the presence of a first bolt and a second bolt in the image of the mine surface (e.g. paragraphs 0045, 0091, 0092 and 0102 wherein a bolt is considered a monitored object MO); determine a pixel distance between the first bolt and the second bolt in the image of the mine surface (e.g. paragraphs 0058 and/or 0063 wherein the control unit is configured to process data from the image received and wherein stereo vision systems are configured to determine locations of objects based on images from the cameras and thus configured to determine the pixel distance between those objects); identify a physical distance between the first bolt and the second bolt based on the pixel distance and the second data (e.g. paragraphs 0058 and/or 0063 wherein stereo vision systems are configured to determine 
Regarding claim 56, the combination of Puura and Hakkinen further discloses that the second data includes a distance from the ultrasonic transducer to a point of the mine surface (e.g. Hakkinen, paragraphs 0020 and 0023, wherein the distance must be obtained to provide the 3D map).
Regarding claim 57, the combination of Puura and Hakkinen further discloses a bolter supported by a chassis (e.g. Puura, rock bolting unit supported by chassis 2, Fig. 1, paragraphs 0086 and 0087); and that the controller is configured to compare information to a bolt plan (e.g. Puura, paragraphs 0091, 0092, 0102 and 0103) but the combination of Puura and Hakkinen does not explicitly disclose that the controller is configured to determine a new bolt location on the mine surface for a third bolt based on the location of the first bolt, the first data, and the second data.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the 
Regarding claim 58, the combination of Puura and Hakkinen further discloses that the controller is configured to control movement of the machine (e.g. Puura, paragraph 0091) but does not explicitly disclose that the controller is configured to control the bolter to install the third bolt at the new bolt location.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the controller to control the bolter to install additional bolts based on the scanned information because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, and such a modification would provide the expected benefit of allowing the bolts to be automatically and accurately installed without the requirement for users in the tunnel area, thus reducing the chance of user error and improving safety for users.
Regarding claim 59, the combination of Puura and Hakkinen further discloses a user-interface for providing feedback to a user (e.g. Puura, paragraphs 0026 and 0108) but does not explicitly disclose that the controller is further configured to provide feedback to a user, via the user-interface, based on the new bolt location to enable installation of the third bolt at the new bolt location.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the controller to provide feedback to a user to enable installation of the third bolt because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, and such a 
Regarding claim 60, the combination of Puura and Hakkinen further discloses that the controller is configured to compare information to a bolt plan (e.g. Puura, paragraphs 0091, 0092, 0102 and 0103) but does not explicitly disclose that the controller is configured to determine the new bolt location on the mine surface for the third bolt based on the location of the first bolt, the location of the second bolt, and the second data.  It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to configure the controller to determine the new bolt location for the third bolt based on the scanned information because it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art, and such a modification would provide the expected benefit of allowing the bolts to be accurately installed without the requirement for users in the tunnel area, thus improving safety for users.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cunningham (US 6,349,249) discloses identifying a physical distance by determining a pixel distance in an image of a mine surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY N LAWSON whose telephone number is (571)270-7515.  The examiner can normally be reached on Mon-Thurs 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/BENJAMIN F FIORELLO/                                                                                                                           Primary Examiner, Art Unit 3678                                                                             /BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        





/S.N.L./Examiner, Art Unit 3678